Citation Nr: 0911461	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-36 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed sinus 
condition and respiratory condition.  

3.  Entitlement to service connection for claimed rash.  

4.  Entitlement to service connection for claimed acid 
reflux.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to May 
1968 and May to July 2002.  The Veteran also served in the 
National Guard.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO rating decision.  

The Board notes that, in February 2009, additional evidence 
was incorporated into the claims file through the Mail 
Amnesty Program.  The Veteran's representative waived initial 
RO jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that, after September 11, 2001, he worked 
at Ground Zero in New York City and has incurred PTSD, sinus 
and respiratory condition, a rash, and an acid reflux as the 
result thereof.  

A careful review of the claims file shows that the Veteran 
served in the National Guard; however, the nature and extent 
of the claimed service need to be clarified.  

Additional evidence was received subsequent to the current 
appeal being certified to the Board indicating that National 
Guard members who performed state active duty from September 
11, 2001 through September 30, 2002 would receive Federal 
military retirement credit.  

In addition, the Board finds that a VA examination is needed 
in order to determine the nature and likely etiology of each 
claimed condition.  

The Veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the 
claims on appeal that is not already of record.  The RO 
should also obtain all VA treatment reports.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that the Veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his 
claims.  The RO should obtain any VA 
treatment reports.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  The RO should take appropriate steps 
to verify if the Veteran performed duty 
with the National Guard in September 2001 
or thereafter that would now be 
considered requisite service for the 
receipt of VA disability compensation 
benefits.  The RO in this regard should 
fully address the previously unconsidered 
pertinent evidence added to the record in 
support of the Veteran's claim.  

3.  If indicated, based on the RO's 
determination as to the nature of the 
Veteran's claimed service, the Veteran 
then should be scheduled for VA 
examinations to ascertain the nature and 
likely etiology of the claimed PTSD, 
sinus and respiratory condition, rash, 
and acid reflux.  The claims file must be 
made available to the examiner(s), and 
the examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
appropriate VA examiner should opine as 
to whether the Veteran currently has 
PTSD, a sinus or respiratory condition, a 
rash, or acid reflux that at least as 
likely as not is due to an event or 
incident of his service, including 
service with the National Guard after 
September 11, 2001.  The VA examiners 
should also opine if any diagnosis is due 
to any harmful exposure at Ground Zero. 

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claims of service connection should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


